ON THE MERITS.
Scott, J.
This was a proceeding instituted by the appellant for the appropriation of certain lands for a right-of-*233way for its line of railway, and to ascertain and determine the compensation to be made for such taking. The land proposed to be taken was a strip 100 feet wide through a larger tract described in appellant’s petition, and therein alleged to belong to the respondents. The respondents, in their amended answer, set up title, and ask for damages to the identical parcels of land as described in the appellant’s petition, and for none other. Upon the trial respondents sought to recover damages to an eighty-acre tract, also owned by them, but which was not described in the pleadings in anyway, and which the right-of-way in question did not touch; the claim for damages being based upon the fact that it adjoined the land described through which therightof-way proposed to be taken did run, and that it all constituted one farm tract. Upon the offering of testimony by respondents, relating to such damages, the appellant objected to its introduction on the ground that the respondents, by only alleging in their answer that they were damaged in the lands there described, had waived any right they might have had to recover whatever damages they may have suffered in the balance of the tract, and that as no mention had been made, or question raised, as to any such damages in any of the pleadings, such proof was inadmissible thereunder. The court overruled the objection, and admitted the proof, and this is assigned as error.
The respondents contend that the law does not require the petitioner to describe any land except that proposed to be taken for the right-of-way itself, and that they were not required to answer at all, and that, consequently, they were entitled to offer proof of the damage to the whole tract; but we think this claim is untenable, under the circumstances of this case, however the law may be as to the description required to be set forth or as to the pleadings required. Here the respondents did answer and raise an issue as to the amount in which they would be injured, re-*234suiting from the damage to the particular tracts described in the petition, and which they described in their answer, and made no claim of damages to any other tract. Under such circumstances, they should not have been allowed to prove that they were damaged to a further extent by reason of damages resulting to this other undescribed tract of which the appellant had no notice, so that they might be prepared to show the character and value of such other land, and such other matters as would form a basis for the estimation of the amount of the damages resulting to it, if any.
A point is made as to the basis upon which the respondents were allowed to recover damages, which was the value of the land at the time of its appropriation. The appellant contends, and there was testimony to show, that this land was considerabty enhanced in value in consequence of this projected line of railway which was then in process of construction. The appellantcontendsthattliis increased value, which was due to the building of the very road for which the right-of-way through this land was sought, and to nothing else, should not have been taken into consideration in estimating the damages; while the respondents claim that they were entitled to have this considered by virtue of § 16, art 1 of our state constitution, which provides that compensation in such cases shall be ascertained “irrespective of any benefit from any improvement proposed by such corporation.” The position taken by appellant is the correct one. The basis for the estimation of the damages is the value of the land as it would be at the time of the appropriation, if the road was not to be built. The constitutional provision referred to only provides that the benefits, if any, of the proposed improvements shall not be allowed to offset or diminish the damages sustained. If the prospect of this proposed road had greatly enhanced the value of the respondents’ land as claimed, it would be highly inequitable *235to require the appellant to pay damages upon the basis of this increased value when it would not be entitled to have the benefit, if any, to the land left taken from the value of the land appropriated. The reason for allowing the land owner in such cases the benefits arising to the land not taken, because he only receives such benefits in common with other land owners in the vicinity, can hardly be allowed to extend to the length of allowing him to recover the increased value of the land taken, or of damages estimated upon that basis to the land left, in consequence of the taking of the particular strip. The measure of damages would be the difference in amount between the value of the tract as a whole, not including therein the increased value, if any, occasioned by the proposed improvements, and the value of the land left, and not including therein such increased value.
Judgment reversed.
Anders, O. J., and Hoyt and Stiles, JJ., concur.